Citation Nr: 1046552	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-17 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for left knee 
medial meniscectomy status post left total knee replacement.

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from September 1952 to February 
1955 and again from August 1955 to September 1974.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in December 2006 and May 2007 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho.

The December 2006 rating decision, in pertinent part, denied 
entitlement to a TDIU.  The May 2007 rating decision granted a 40 
percent rating for the service-connected left knee medial 
meniscectomy status post left total knee replacement.  In 
November 2009, the Board remanded this case.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  The Veteran's left knee medial meniscectomy status post left 
total knee replacement has resulted in chronic residuals 
consisting of severe painful motion and weakness in the left 
knee, manifested by flexion to 65 degrees with pain, pain with 
repetitive use, constant daily pain, and severe muscle weakness.

2.  The Veteran meets the schedular criteria for a TDIU and his 
service-connected disabilities preclude him from securing or 
following a substantially gainful occupation.





CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 60 percent are met 
for left knee medial meniscectomy status post left total knee 
replacement, effective from February 24, 2005.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5055 (2010).

2.  The Veteran is individually unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. 38 
C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the TDIU claim, insofar as this claim is herein 
granted in full, any failure in notifying or assisting the 
Veteran is harmless error.  

Concerning the claim for an increased rating for the Veteran's 
left knee, letters dated in April 2006, May 2008, and December 
2009, fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Veteran was aware that it was 
ultimately his responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the Veteran to provide any 
relevant evidence in his possession.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although all of 
the notification letters were not sent prior to the initial 
adjudication of the claim, this was not prejudicial since the 
Veteran was subsequently provided adequate notice and the claim 
was readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in June 2010.

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's appeal.  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that, for increased rating claims, notice 
provided to the Veteran under 38 U.S.C.A. § 5103 need not be 
"veteran specific," and that VA is not required to notify the 
Veteran that he may submit evidence of the effect of his 
worsening disability on his daily life, nor is VA required to 
notify the Veteran of diagnostic codes that his disability may be 
rated under.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  Nonetheless, the Board notes that the May 2008 
letter, the Veteran was informed of the diagnostic codes that his 
disability may be rated under, and was notified that he may 
submit evidence regarding the impact of his disability on his 
employment and daily life.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of the 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 
2004).  




Regarding the duty to assist, the Veteran's pertinent medical 
records have been obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  There is 
no objective evidence indicating that there has been a material 
change in the service-connected knee disability since the Veteran 
was last examined in May 2010.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination report is thorough and supported by the record.  This 
examination is adequate as the claims file was reviewed, the 
examiner reviewed the pertinent history, examined the Veteran 
provided findings in sufficient detail, and provided rationale.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The 
records satisfy 38 C.F.R. § 3.326.

Moreover, the Board is satisfied that the RO has substantially 
complied with the Board's November 2009 remand directives.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 
11 Vet. App. 268 (1998).  The Board notes that it directed the RO 
to obtain the Veteran's treatment records for his left knee from 
any private practitioners, specifically Dr. Wester, and to 
schedule the Veteran for VA examination.  The AMC sent the 
Veteran a letter in December 2009 and the Veteran responded by 
providing a release for his private records from Dr. Wester.  He 
was afforded a VA examination in May 2010, and the AMC obtained 
his treatment records from Dr. Wester.

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.



Increased Rating

In March 1978, the Veteran was awarded service connection for a 
medial meniscectomy of the left knee and assigned a 10 percent 
rating, effective from December 1977.  In February 2006, he 
submitted a claim for an increased rating.  In August 2006, the 
RO assigned an increased rating of 30 percent, effective from 
February 2006.  Additional evidence was received within one year, 
and in May 2007 the RO increased the rating to 40 percent, 
effective from February 2006.

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

When service connection has been in effect for many years, the 
primary concern for the Board is the current level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board will consider whether the Veteran is entitled to 
a higher rating at any time since February 24, 2005 (one year 
prior to the date of his claim).  Here, there has not been a 
material change in the disability level and a uniform rating is 
warranted for the Veteran's left knee.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
However, the evaluation of the same "disability" or the same 



"manifestations" under various diagnoses is not allowed.  See 38 
C.F.R. § 4.14.  A claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for consideration.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  However, in 
that regard, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the inability, 
due to damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss may 
be due to the absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures.  It may also be due 
to pain supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See 38 C.F.R. § 
4.40.

In conjunction with his February 2006 claim for an increase, the 
Veteran submitted private treatment records from Dr. Wester 
showing that he presented for a pre-operative evaluation in July 
2003, as he was expected to have a left knee replacement.  

The Veteran underwent a VA examination in August 2006.  He stated 
that he underwent a left knee replacement at Kootenai Medical 
Center on September 9, 



2003.  It was noted that the Veteran was unable to stand for more 
than a few minutes or walk for more than a few yards.  There was 
no giving way.  There were no dislocations or subluxation.  The 
examiner indicated that the Veteran could not walk without 
assistance and his gait was antalgic with instability.  He had 
callus formations due to abnormal weight bearing.  Range of 
motion was from zero to 90 degrees with pain at 70 degrees, and 
limitation to 65 degrees on flexion with repetitive motion.  The 
factor most responsible for additional limitation of motion was 
pain.  X-rays revealed a total left knee prosthesis with slight 
asymmetry of the medial compartment.  With regard to daily life, 
grooming was moderately impaired; chores, traveling, dressing, 
and toileting were severely impaired; and shopping, exercise, 
sports, and recreation were prevented.  

The Veteran was afforded a VA Aid and Attendance examination in 
November 2007.  It was noted that he was able to perform his 
activities of daily living, but needed help and also needed 
assistance with his medications.  He ambulated with a cane.  His 
left knee disability was not referenced.  The examiner indicated 
that he had diabetic peripheral neuropathy (which is service-
connected) and was forgetful.  The examiner provided an opinion 
that the Veteran required aid and assistance from a healthcare or 
skilled provider.  

In May 2010, the Veteran was afforded a VA examination.  At that 
time, it was noted that he ambulated short distances with a cane 
and used a wheelchair for other mobility.  He was able to move 
his knee from zero degrees of extension to 115 degrees of 
flexion, but had pain at 90 degrees and pain was noted to be the 
limiting factor.  In addition, there was pain after repetitive 
motion.  Left knee instability was demonstrated, but there was no 
subluxation.  The Veteran also had crepitus, tenderness, 
weakness, and guarding of movement.  In addition, weakness of the 
muscles was shown.  The examiner indicated that the Veteran had 
pain and weakness of the left knee.  The prosthesis itself was in 
good placement and not causing problems, but the weakness of the 
muscles was causing problems.  The examiner reported that the 
Veteran was not doing strengthening exercises.  The examiner also 
stated that the Veteran was 73 years old and had not worked since 
1980-1981.  The Veteran did not indicate that he had "flare-
ups" of pain, but rather reported that he had continuous pain 
all the time, even if he was just sitting.  The examiner felt 
that the left knee disability on its own did not preclude gainful 
employment, but his entire physical health (bilateral total knee 
replacements, generalized debility, weakness of most of all of 
his muscles) did most likely preclude him from all forms of 
substantially gainful employment.  

As noted above, the Veteran has been assigned a 40 percent rating 
under Diagnostic Code 5055 from February 24, 2006.  Under 
Diagnostic Code 5055, a 100 percent evaluation is assigned for 
one year following the implantation of the prosthesis.  A 60 
percent evaluation is assigned for a prosthetic replacement of 
the knee joint with chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  For a 
prosthetic replacement of the knee joint with intermediate 
degrees of residual weakness, pain, or limitation of motion, the 
disability is rated by analogy to Diagnostic Codes 5256 
(ankylosis of the knee), 5261 (limitation of extension), or 5262 
(impairment of the tibia and fibula).  The maximum rating under 
these codes (Diagnostic Code 5261) is 50 percent.  The minimum 
rating for a prosthetic replacement of the knee joint is 30 
percent.  

On review of the evidence of record, a 60 percent rating is 
warranted under Diagnostic Code 5055, effective from February 24, 
2005.  In this regard, the evidence of record demonstrates 
chronic residuals of the left knee replacement consisting of 
severe painful motion and weakness in the left knee, manifested 
by limitation of flexion to 65 degrees, continuous pain, pain 
with repetitive use, and severe muscle weakness.  The Board 
recognizes that while the Veteran is essentially prohibited from 
any significant ambulation due to multiple disabilities, his left 
knee disability alone would place him in this state, even if the 
other disabilities were not present.  

The Veteran has stated that he should be assigned a 100 percent 
rating for the one year period following his total knee 
replacement surgery.  Under Diagnostic Code 5055, a 100 percent 
evaluation is assigned for one year following the implantation of 
the prosthesis.  However, the Veteran has reported that he 
underwent left knee arthroplasty on September 9, 2003.  He did 
not submit his claim for an increased rating until nearly three 
years later in February 2006.  Therefore, because he did not 
undergo left knee replacement during the current appellate 
period, a 100 percent rating for one year following the 
implantation of the prosthesis is precluded.  Cf. McClain v. 
Nicholson, 21 Vet. App. 319, 323 (2007) (Board finding that 
veteran had disability "at some point during the processing of 
his claim," satisfied service connection requirement for 
manifestation of current disability).  However, the Board points 
out that the Veteran is being awarded an increased rating of 60 
percent for the one year period prior to the filing of his claim 
in February 2006.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 
C.F.R. § 3.400(o)(2) (2010).

Otherwise, the rating code does not permit a rating in excess of 
60 percent.  A higher rating is not warranted because such a 
rating would exceed the maximum 60 percent allowable under the 
"amputation rule."  See 38 C.F.R. §§ 4.25, 4.68, 4.71a, 
Diagnostic Codes 5162 to 5164 (amputation at the middle or lower 
thirds of the thigh; amputation of the leg with defective stump, 
thigh amputation recommended; and amputation not improvable by 
prosthesis controlled by natural knee action all warrant a 60 
percent evaluation).

In determining whether a higher rating is warranted for service-
connected disability, VA must determine whether the evidence 
supports the Veteran's claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence 
supports a higher rating of 60 percent.  

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's left knee disability 
with the established criteria found in the rating schedule for 
knee disability shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology 
(severe painful motion and weakness); as discussed above.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.





TDIU

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  For the purpose of one 60 percent or one 
40 percent disability in combination, disabilities resulting from 
a common etiology or a single accident will be considered as one 
disability.  38 C.F.R. § 4.16(a).  

The Veteran is service-connected for his left knee disability, 
rated as 60 percent disabling; peripheral neuropathy of each 
lower extremity, each rated as 20 percent disabling; diabetes 
mellitus, rated as 10 percent disabling; bilateral hearing loss, 
rated as 10 percent disabling; and myositis of the right 
hand/wrist, rated as 10 percent disabling.  The combined rating 
is 80 percent.

Thus, the Veteran meets the schedular criteria, per 38 C.F.R. 
§ 4.16(a) and the issue is whether his service-connected 
disabilities preclude him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which permits 
the individual to earn a "living wage").  See Moore v. Derwinski, 
1 Vet. App. 356 (1991).

For the Veteran to prevail in his claim for TDIU, the record must 
reflect circumstances, apart from nonservice-connected 
conditions, that place him in a different position than other 
veterans who meet the basic schedular criteria.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment.  The ultimate question is whether the Veteran, in 
light of his service-connected disorders, is capable of 
performing the physical and mental acts required by employment, 
not whether he can find employment.  

The Veteran is unemployed and has been for years.  He has 
significant nonservice-connected disabilities in addition to his 
service-connected disabilities, including Parkinson's disease, 
lung disability, heart disability, back disability, a right knee 
disability, and gastrointestinal disability.  In September and 
October 2006 statements of private physicians, it was indicated 
that his left knee disability, along with his other disabilities, 
both service-connected and nonservice-connected result in 
unemployability.  

The May 2010 VA examiner indicated that the left knee disability 
on its own did not preclude gainful employment, but the Veteran's 
entire physical health (bilateral total knee replacements, 
generalized debility, weakness of most of all of his muscles) did 
most likely preclude him from all forms of substantially gainful 
employment.  

The question, therefore, is whether the service-connected 
disabilities, on their own, preclude employment.  The medical 
opinions of record do not address that point, specifically.  The 
examiners referred to both service-connected as well as 
nonservice-connected disabilities, without addressing whether the 
service-connected disabilities solely prevent employment, not 
just his left knee disability (as addressed in 2010 by the VA 
examiner).  However, in viewing the medical evidence of record, 
as well as the Veteran's statements, the Board finds that a TDIU 
is warranted.  The Veteran's disabilities considered separately 
do not preclude employment, however, in considering them 
cumulatively, the Board finds that the Veteran is unemployable 
based on the nature and severity of the service-connected 
disabilities under consideration.  His lower extremity 
disabilities essentially preclude much locomotion.  Also, 
significantly, his neurological impairments and muscle weakness, 
of both his lower extremities and upper right extremity, severely 
impair his ability to function in the workplace, and impeded his 
ability to be employed.  The Veteran is to be afforded every 
reasonable doubt.  See 38 U.S.C.A. § 5107.  The Board has 
resolved all reasonable doubt in this case in the Veteran's 
favor.  Accordingly, a total disability rating based upon 
individual unemployability due to service-connected disabilities 
is warranted.


ORDER

Effective February 24, 2005, entitlement to a 60 percent rating 
for left knee medial meniscectomy status post left total knee 
replacement is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


